           Case 1:18-cr-00287-AT Document 86 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             8/17/2021
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA
                                                                             Order
- v. -                                                                       18 Cr. 287 (AT)

MARIO POWELL,

                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - x

               WHEREAS the Court has reviewed the report of the Bureau of Prisons (“BOP”)
dated April 22, 2021 concerning the mental competence of the defendant to stand trial, which
was prepared pursuant to 18 U.S.C. § 4241(b) (the “Report”); and

               WHEREAS the parties now further respectfully and jointly waive the hearing
described in 18 U.S.C. § 4241(a) and (c) and submit that the Report provides a sufficient basis
from which to conclude by a preponderance of the evidence that the defendant is mentally
incompetent to the extent that he is unable to assist properly in his defense;

               THE COURT HEREBY FINDS by a preponderance of the evidence that the
defendant is mentally incompetent to the extent that he is unable to assist properly in his defense
pursuant to 18 U.S.C. § 4241(d); and

                IT IS HEREBY ORDERED that the defendant is committed to the custody of the
Attorney General, who shall hospitalize the defendant for treatment in a suitable facility of the
BOP for whatever reasonable period of time, up to four months, is necessary to determine
whether there is a substantial probability that in the foreseeable future the defendant will attain
the capacity to permit the parties to proceed to trial pursuant to 18 U.S.C. § 4241(d)(1);

               IT IS FURTHER ORDERED that at the conclusion of such reasonable period of
time, up to four months, the BOP shall prepare an additional report on the mental competence of
the defendant, which specifically addresses whether the defendant has been restored to
competence and, if not, whether there is a substantial probability that hospitalization for an
additional reasonable period of time will permit the defendant’s restoration to competence; and

               IT IS FURTHER ORDERED that the BOP provide this additional report to the
Court within a reasonable period of time following the conclusion of the initial time period of
hospitalization.

SO ORDERED.

Dated: August 17, 2021
       New York, New York
